10

ll

l2

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
PAIGE A- CARLOVSKY, Case No.: 2:17-cv-1051-APG-VCF

V Plaimiff’ oRDER REQUIRING STATUS REPoRT
' ABoUT DITECH’s ALLEGED

DITECH FiNANCiAL, LLC, er al., BANKRUPTCY

Defendants.

 

 

 

 

Defendant Ditech Financial LLC recently filed, in other pending lawsuits, notices that it
has filed a petition for bankruptcy protection under Chapter 11 of the Bankruptcy Code. See, e.g.,
Case No. 2:16-cv-00783-APG-CWH, ECF No. 100 (Ditech’s Notice of` Bankruptcy Filing and
Suggestion of Automatic Stay). ln those notices, Ditech contends that lawsuits against it are
automatically stayed under ll U.S.C. § 362(a). Ditech has not filed such a notice in this case.
Thus, it is unclear Whether 1 can rule on the pending motion for summary judgment (ECF No.
17) or take any other action in this case.

IT IS HEREBY ORDERED that the parties shall (l) immediately confer about Ditech’s
apparent bankruptcy and (2) file, by March 13, 2019, a joint report Whether Ditech has, in fact,
filed bankruptcy and What impact, if any, that filing has on this case and the pending motion. lf
the parties cannot agree on the language of that report, they shall file separate reports explaining

why agreement cannot be reached and What each side proposes.

Dated: March 7, 2019. >
6<__/

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

